 


113 HR 3364 IH: To authorize and request the President to issue a posthumous commission in the regular Army to Milton Holland, who, while sergeant major of the 5th Regiment, United States Colored Infantry, was awarded the Medal of Honor for gallantry during the Civil War.
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3364 
IN THE HOUSE OF REPRESENTATIVES 
 
October 29, 2013 
Mr. Stivers (for himself and Mr. Al Green of Texas) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To authorize and request the President to issue a posthumous commission in the regular Army to Milton Holland, who, while sergeant major of the 5th Regiment, United States Colored Infantry, was awarded the Medal of Honor for gallantry during the Civil War. 
 
 
1.Request for posthumous appointment of Milton Holland as a commissioned officer in the Army
(a)RequestThe President is authorized and requested to issue, or have issued, a posthumous commission in the grade of captain in the regular Army in the name of Milton Holland, who, while sergeant major of the 5th Regiment, United States Colored Infantry, was awarded the Medal of Honor in recognition of his action on September 29, 1864, during the Battle of Chapin’s Farm, Virginia, when, as the citation for the medal states, Sergeant Major Holland took command of Company C, after all the officers had been killed or wounded, and gallantly led it. 
(b)Treatment of benefitsThe provisions of section 1523 of title 10, United States Code, apply in the case of a commission issued as requested in subsection (a). 
 
